gbtDETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 02/17/2022.  Therefore, Claims 1-32 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, claims are directed to a process (a series of acts or steps) – see claim 1 and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 17 Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 17 which is representative of claim 1 recites:
“acquire an image of a property”, “determine a geographic location of the property”, “retrieve property information corresponding to the geographic location”, “determine from the property information a contact information for an owner of the property”, and “transmit to the owner a communication regarding the property based on the contact information via web advertisement.” 
The limitations above demonstrate, independent claims 1 & 17 are directed toward the abstract idea of facilitating real estate transactions including retrieving real estate information for a buyer and making offers for purchase to a home owner for purchase which encompasses commercial interactions, such as advertising, marketing/sales activities and business relations and managing personal behavior/relationships or interactions between people, which is subject matter that falls within the certain methods of organizing human activity groupings of abstract ideas.  See MPEP 2106.04 II
The Applicant’s Specification in at least [¶ 0006-0009] emphasizes some real estate search platforms permit property owners to create quasi-listings to test the market and gauge potential interest without officially listing their property for sale. For example, Zillow.com has permitted users to post "Make Me Move" listings, to publicize a price at which the owner would consider selling a given property. In such systems, the posting may be anonymous to safeguard the owner's identity. In this way, the owner can become a prospective seller, while foregoing the formalities of an official "For Sale" listing. However, in conventional systems, the set of properties available to a prospective buyer is limited by the number and identity of prospective sellers who preemptively advertise the properties they wish to offer for sale. That is, unless the owner of a subject property takes an affirmative step to advertise the property's availability on the market, the owner is unlikely to receive an offer from any prospective buyer to purchase the subject property. In addition, some owners hesitate to list their properties due to the belief (well-founded or not) that listing a property for sale can entail significant costs (e.g., advertising, agent fees, repairs and cosmetic touch-ups, etc.) and burdens (e.g., staging for tours, vacating the property during open-houses, etc.). In general, properties not listed for sale tend to be excluded from a prospective buyer's search and there are comparatively few cases where a prospective buyer approaches an owner (e.g., by knocking on the door in person, by mail, through an agent, etc.) to make an offer to purchase an unlisted property. Under these conditions, prospective buyers can miss out on properties that would better suit the buyers' preferences as compared to listed properties and quasi-listed properties. Moreover, owners (prospective sellers) can miss out on opportunities to sell their properties, simply because they are not aware that prospective buyers are willing to purchase the owners' properties on terms that the owners would be willing to accept.

As such, claims 1 & 17 are considered certain methods of organizing human activity because as recited, the limitations of “acquire an image of a property”, “determine a geographic location of the property”, “retrieve property information corresponding to the geographic location”, “determine from the property information a contact information for an owner of the property”, and “transmit to the owner a communication regarding the property based on the contact information via web advertisement” pertain to commercial interactions including advertising, marketing or sales activities conducted by a potential buyer for a real estate property and managing personal behavior and interactions conducted by the potential buyer to provide a purchase offer to the owner of the real estate property. These limitations can be reasonably characterized as falling within the certain methods of organizing human activity grouping of abstract ideas.   As such these limitations recited in the claims 1 & 17 are an abstract idea.
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a data processing system”, “a mobile computing device”, “a camera”, “a processor”, and “a memory storing instructions that, when executed by the processor”, “a database”, “owner’s computer”, “owner’s mobile computing device” – see claims 1 and 17 merely uses these computer components to perform the abstract idea. The use of these computer components or machinery [See Applicant’s specification Fig. 1] are a tool to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computer components performing functions that correspond to acts required to carry out the abstract idea.  To further support this conclusion.  See MPEP 2106.05 (f)
	The other additional elements of: “for retrieving real estate information and automatically delivering an inquiry to purchase real estate” add limitations that generally link the claimed invention to a particular technological environment or field of use. See MPEP 2106.05 (h)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a data processing system”, “a mobile computing device”, “a camera”, “a processor”, and “a memory storing instructions that, when executed by the processor”, “a database”, “owner’s computer”, “owner’s mobile computing device” – see claims 1 and 17 amounts to no more than mere instructions to implement an abstract idea and using computer components to implement the abstract idea. The use of generic computer components to implement the abstract idea does not provide an inventive concept. Thus, the claims are ineligible at Step 2B. Therefore, the claims are not patent eligible.
9.	Claims 2-16 and 18-32 are dependent of claims 1 and 17 and include all the limitations of claims 1 and 17.  Regarding claims 2-16 and 18-32, the claims further embellish the abstract idea by describing the information received and/or displayed.  The claims do not add anything beyond the abstract idea. Therefore, claims 2-16 and 18-32 recite the same abstract idea recited in claims 1 and 17. The dependent claims recite additional limitations that further describe the computer components and additional limitations that are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not provide an inventive concept or integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-3, 5, 7-10, 12, 17-19, 21, 23-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (2017/0186118) in view of Triola (2012/0296747).
	
With respect to claims 1 and 17, Shaw discloses 
a data processing system and method (¶ 0061: discloses a computing system) for retrieving real estate information (¶ 0023, 0030, 0063: discloses a database that contains a listing of real estate properties along with information associated with owners of such real estate properties.) and 
automatically delivering an inquiry to purchase real estate (abstract, ¶ 0065: discloses the processor presents the buyer’s offer to the owner of the item of interest. ), comprising: 
a mobile computing device (¶ 0045-0048, 0054, 0061-0062: discloses a mobile phone) comprising: 
a camera (¶ 0045-0048, 0054: discloses a camera); 
a processor (¶ 0061); and 
a memory storing instructions that, when executed by the processor, configure the mobile computing device to: 
acquire an image of a property by the camera of the mobile computing device (¶ 0045-0048, 0054, 0062: discloses the processor receives an image of an item of interest.); 
determine a geographic location of the property (¶ 0025, 0062: discloses the processor receives the GPS coordinates of the mobile endpoint device when the image was taken); 
retrieve property information corresponding to the geographic location from a database (¶ 0025, 0062-0063: discloses if the captured image is of a house and the location information comprises GPS coordinates and/or the street address of the house the present method will search to determine or confirm the address of the house.); 
determine from the property information a contact information for an owner of the property (¶ 0025, 0062-0063: discloses the processor may consult with a database that contains a listing of real estate properties along with information associated with owners of such real estate properties. Contact information is obtained for residential properties, e.g., phone numbers, email addresses and/or IP addresses.); and 
transmit to the owner a communication regarding the property based on the contact information to one of: (1) the owner’s computer and (2) the owner’s mobile computer device. (¶ 0065-0067: discloses once the owner or potential owner is identified the processor presents the buyer’s offer to the owner of the item of interest, to an endpoint device of the owner.  For example, if the item of interest is a house, then the offer of $300,000 from the buyer will be presented to the owner. A notification message, e.g., an email, a text message, an automated phone message can be sent to the owner.)
Shaw does not explicitly disclose transmit…a web advertisement.  However, Triola which is pertinent in art to the claimed invention is related to advertising in a web portal such as an electronic document processing web portal and displaying advertisements to users that are particularly tailored to the user. (¶ 0002)
transmit…a web advertisement (¶ 0013, 0068: discloses an agreement, document, or any type is delivered through the portal to be delivered directly by the submitter to the recipient including a sales contract.  Advertisements are served to the portal for display to the user.  The ads can be tailored on the basis of location, type of transaction, type of party the user is, i.e., seller.  ¶ 0081: discloses users can be profiled and assigned to particular markets by analyzing their IP addresses and web browser information and a specific ad that is suited to the user is served.  An ad server can serve ads to users.  The ads can be text, graphics, still images, video images, a combination of these, and can include embedded hypertext links or pop-up windows and the like. ¶ 0094-0096: discloses when a recipient receives an advertisement the recipient can click on the advertisement and automatically be sent a contract/agreement)
Accordingly, the state of the art in the Triola reference suggests serving advertisements to a seller or recipient participating in a real estate transaction was known in the prior art and there was a need for advertising methods that specifically target such participants based on information unique to the participants. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Shaw to include the advertising techniques of Triola, to achieve the claimed invention.  As disclosed by Triola, the motivation for the combination would have been to serve and provide targeted advertising benefits to a recipient participating in a real estate transaction in view of the express suggestions in Triola. (¶ 0005-0008)

With respect to claims 2 and 18, the combination of Shaw and Triola discloses the data processing system and method, 
wherein the instructions further configure the processor to transmit to the owner at least one term of the offer to purchase the property based on the contact information (¶ 0065-0067: Shaw discloses once the owner or potential owner is identified the processor presents the buyer’s offer to the owner of the item of interest, to an endpoint device of the owner.  For example, if the item of interest is a house, then the offer of $300,000 from the buyer will be presented to the owner. A notification message, e.g., an email, a text message, an automated phone message can be sent to the owner.).

With respect to claims 3 and 19, the combination of Shaw and Triola discloses the data processing system and method, 
wherein the instructions further configure the processor to extract information from the acquired image to determine the geographic location and the property information of the property. (¶ 0025, 0062: Shaw discloses the processor receives from an image an item of interest and location information including GPS coordinates information and street address.) 

With respect to claims 5 and 21, the combination of Shaw and Triola discloses the data processing system and method, 
wherein the property information includes an address of the property. (¶ 0025, 0062: Shaw discloses street address)

With respect to claims 7 and 23, the combination of Shaw and Triola discloses the data processing system and method, 
wherein the property information includes Internet Data Exchange information (¶ 0063: Shaw discloses a listing of real estate properties along with information associated with owners of such real estate properties.  The Examiner notes the Applicant’s spec, ¶ 0034 defines Internet Data Exchange information as MLS information.)

With respect to claims 8 and 24, the combination of Shaw and Triola discloses the data processing system and method, 
wherein the instructions further configure the processor to transmit to the owner one of: (1) a request for more information about the property (¶ 0066: Shaw discloses a notification message to the owner may comprise “If you are the owner of the item of interest please respond with whether the item of interest is for sale.), and (2) a request to schedule a showing of the property.

With respect to claims 9 and 25, the combination of Shaw and Triola discloses the data processing system and method, 
wherein the instructions further configure the processor to receive a network address of a computer used by the owner of the property (¶ 0063: Shaw discloses contact information is obtained for residential properties, e.g., IP addresses.).

With respect to claims 10 and 26, the combination of Shaw and Triola discloses the data processing system and method, 
wherein the network address of a computer used by the owner of the property (¶ 0063: Shaw discloses contact information is obtained for residential properties, e.g., IP addresses) is received from an advertising network (¶ 0063: discloses a network service provider).

With respect to claims 12 and 28, the combination of Shaw and Triola discloses the data processing system and method, 
wherein the database is an information database. (¶ 0030-0031: discloses the data store privacy information of the buyers and/or owners of items of interest.)
The combination of Shaw and Triola does not explicitly disclose a block chain database.
However, the Examiner asserts that the data identifying the database as block chain is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have block chain be the type of database found in the combination of Shaw and Triola because the name of the database does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

13.	Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (2017/0186118) in view of Triola (2012/0296747) in further view of Anguelov (8,385,591).

With respect to claims 4 and 20, the combination of Shaw and Triola does not explicitly disclose the data processing system and method, 
However, Anguelov is related to a system and method for matching images that are associated with street addresses with images that are associated with locations. (abstract)
wherein extracting the information from the acquired image further comprises extracting a house number from the image of the property. (col. 12:38-61: discloses text that has been captured in the street level image is extracted from the image such as by optical character recognition.  The information on the building includes its street number.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Shaw and Triola, to include the ability for extracting the information from the acquired image further comprises extracting a house number from the image of the property, as disclosed by Anguelov, to achieve the claimed invention.  As disclosed by Anguelov, the motivation for the combination would have been to use the extracted text to confirm or negate the street address/latitude longitude association associated with the real estate image. (col. 12:38-61)

14.	Claims 6, 16, 22, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (2017/0186118) in view of Triola (2012/0296747) in further view of Trandal (8,219,558).

With respect to claims 6 and 22, the combination of Shaw and Triola does not explicitly disclose the data processing system and method, 
However, Trandal which is related to determining the purchase and/or rental price of homes using imaging and location techniques. (col. 2)
wherein the instructions further configure the processor to display the address of the property to a user. (Fig. 27 provides an example mobile device user interface screen displayed by software application program.  The user interface screen is displayed/accessed in response to a user imaging “e.g., takes a picture” of the property of interest.  The application displays a summary of information about the home to a user including home address, home market value, whether the home is currently listed for sale.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of  Shaw and Triola, to include the ability to display the address of the property to a user, as disclosed by Trandal to achieve the claimed invention.  As disclosed by Trandal, the motivation for the combination would have been to inform a user interested in the imaged property about the location of the home before making an offer to the homeowner. (Fig. 27)

With respect to claims 16 and 32, the combination of Shaw and Triola does not explicitly disclose the data processing system and method, 
However, Trandal which is related to determining the purchase and/or rental price of homes using imaging and location techniques. (col. 2)
wherein the transmitting to the owner the at least one term of offer to purchase the property includes send a physical message. (Fig. 29, col. 20:22-30: discloses the system provides an offer to the property owner via postal mail.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Shaw and Triola, to include the ability to transmit to the owner the at least one term of offer to purchase the property includes send a physical message, as disclosed by Trandal to achieve the claimed invention. As disclosed by Trandal, the motivation for the combination would have been to send the offer postal mail if no electronic means of communication to the property owner is available to the system.  (Fig. 29, col. 20:22-30)

15.	Claims 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (2017/0186118) in view of Triola (2012/0296747) in further view of Wayne (2017/0330231).

With respect to claims 11 and 27, the combination of Shaw and Triola discloses the data processing system and method, 
wherein the advertising network determines the network address of the computer used by the owner of the property (¶ 0031: Shaw discloses a source IP address associated with communication from the user.)
Shaw does not explicitly disclose a tracking code stored on the computer used by the owner of the property.
However, Wayne is related to identifying the property the user owns. (¶ 0038)
tracking code stored on the computer used by the owner of the property (¶ 0039: discloses user cookie profiles to determine the user’s real estate owned.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Shaw and Triola, to include the ability for tracking code stored on the computer used by the owner of the property, as disclosed by Wayne, to achieve the claimed invention.  As disclosed by Wayne, the motivation for the combination would have been to use the IP address and user cookie profile to identify the property that the user owns. (¶ 0038-0039)

16.	Claims 13, 15, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (2017/0186118) in view of Triola (2012/0296747) in further view of Klein (2014/0122299).

With respect to claims 13, 15, 29, and 31, the combination of Shaw and Triola does not explicitly discloses the data processing system and method, 
However, Klein is related to systems and methods for facilitating the selection of a real estate agent online. (abstract)
wherein the instructions further configure the processor to promote a contact information of a real estate agent from among a list of real estate agents. (¶ 0025-0027: discloses the property location data is compared with the agent location data for each real estate agent having data stored in the database to identify a plurality of real estate agents who are closet in proximity to the property location. The identified real estate agents are displayed on a user interface along with the property data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Shaw and Triola, to include the ability to promote a contact information of a real estate agent from among a list of real estate agents, as disclosed by Klein to achieve the claimed invention.  As disclosed by Klein, the motivation for the combination would have been to notify a user of identified agents closet in proximity to the property location. (¶ 0025-0027)  

17.	Claims 14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (2017/0186118) in view of Triola (2012/0296747) in further view of Duran (2003/0023548).

With respect to claims 14 and 30, Shaw does not explicitly disclose the data processing system and method,
However, Duran is related to an escrow accommodation system. (abstract)
 wherein the instructions further configure the processor to promote a contact information of an escrow company from among a list of candidate escrow companies. (abstract, ¶ 0009: discloses receiving customer escrow data and displaying a list of escrow companies.  The list is customized based on user data and/or broker data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Shaw and Triola, to include the ability to promote a contact information of an escrow company from among a list of candidate escrow companies, as disclosed by Duran to achieve the claimed invention.  As disclosed by Duran, the motivation for the combination would have been to provide prospective buyers an opportunity to shop for an optimal escrow company. (¶ 0006)

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 103

Applicant argues “Applicants respectfully contend that the combination itself is gleaned only from applicant's disclosure, and thus the reconstruction and combination is improper. The Office Action (p. 23) appears to have an implicit admission that this was done to some extent "so long as it... does not include knowledge gleaned only from the applicant's disclosure," but alleges that it does not include knowledge gleaned only from Applicants' disclosure, but Applicant respectfully contends that this is exactly what happened. As stated in Uniroyal, Inc. v. Rudkin-Wiley Corp., 837 F.2d 1044, 1051 (Fed. Cir. 1988) (emphasis added): Applicant respectfully submits that one of ordinary skill in the art would not have combined these references in the manner contended, without the hindsight reconstruction of the present application.” The Examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant further argues “Furthermore, Applicant respectfully traverses the alleged motivation to combine the reference Shaw and Triola. The alleged motivation to combine is "to serve and provide targeted advertising benefits to a recipient participating in a re al estate transaction..." (Office Action, p. 10) First, this does not apply to the typical use of the exemplary system in the present application. Triola (8) operates in a closed system (e.g., an e-signing room) and an advertisement in Triola goes to a participant who has joined on purpose and is already participating. The alleged motivation is to provide advertising to a recipient already "participating in a real estate transaction." In the exemplary system of the present application, the typical recipient is an owner of the property and is not already participating in a real estate transaction. In fact, they might never participate in a related potential real estate transaction, particularly if they do not respond. Furthermore, in Triola, the recipient has already intentionally provided their information to participate in a closed transaction in a closed private environment (81; "user information is obtained via registration or authentication info..."). This is significantly different from a system where the recipient has not provided this information and done so intentionally. Consequently, the alleged motivation does not even apply to the typical situation related to the exemplary system consistent with the present application and thus the alleged combination is invalid.”  The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the rejection explained why a person having ordinary skill in the art would have expected the advertising techniques of Triola could be implemented with the methods of Shaw. The Shaw reference teaches in at least ¶ 0065-0067, once the owner or potential owner is identified the processor presents the buyer’s offer to the owner of the item of interest, to an endpoint device of the owner.  For example, if the item of interest is a house, then the offer of $300,000 from the buyer will be presented to the owner. A notification message, e.g., an email, a text message, an automated phone message can be sent to the owner. As best understood by the passages above, the Shaw reference teaches all of the elements of the claimed invention with the exception of a web advertisement.  Based on the teachings of Triola in at least ¶ 0013, 0068, discloses an agreement, document, or any type is delivered through the portal to be delivered directly by the submitter to the recipient including a sales contract.  Advertisements are served to the portal for display to the user.  The ads can be tailored on the basis of location, type of transaction, type of party the user is, i.e., seller.  ¶ 0081: discloses users can be profiled and assigned to particular markets by analyzing their IP addresses and web browser information and a specific ad that is suited to the user is served.  An ad server can serve ads to users.  The ads can be text, graphics, still images, video images, a combination of these, and can include embedded hypertext links or pop-up windows and the like. ¶ 0094-0096: discloses when a recipient receives an advertisement the recipient can click on the advertisement and automatically be sent a contract/agreement.  Therefore, as also explained in the previous Office Action, one of ordinary skill in the art would reasonably have expected implementing the advertising techniques of Triola with the methods of Shaw would have been obvious to one of ordinary skill in the art and would have resulted in a more effective method to target a seller as suggested by Triola.  The rejection of claim 1 as obvious over Shaw in view of Triola is therefore maintained.

Applicant further argues “Secondly, the alleged motivation to combine does not say why to combine with Shaw specifically, whereas the purported motivation to combine is generic to real estate transactions. There is no motivation to combine for an off-market real estate transaction or an attempted off-market real estate transaction, or anything more specifically to Shaw. The broad alleged motivation would stand for the proposition that Triola could be combined with any real estate concept, no matter how complex, and would render that idea obvious even if no one had come up with it before. Additionally, Applicant respectfully submits that Triola also does not disclose, teach or suggest transmitting a communication to the owner of a property based on the owner's contact information via web advertisement, consistent, for example, with claim 1. It does not disclose transmitting a communication regarding the owner's property via web ad. In Tiola, the ads are general, and there is no disclosure of an advertisement communicating something directly about the owner's property, such as an offer to purchase it.”  The Examiner respectfully disagrees.
	The rejection of record explains why the combination of Shaw and Triola fairly suggests the invention as claimed.  As discussed in MPEP 2144 (IV), the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  The Triola reference teaches in at least ¶ 0005, 0013, 0068, serving a tailored advertisement to a seller was known in the state of the art at the time of invention.  The Shaw reference itself teaches sending a buyer’s offer which may be interpreted as a web advertisement to the endpoint device of the owner. Thus, contrary to Applicant’s remarks the Triola reference does not teach away from the Shaw reference because both references are in Applicant’s field of endeavor and the arguments are not persuasive.

Applicant further argues “With respect to claim 2, Triola also does not disclose an offer to purchase the property via web advertisement, as recited in claim 2, for example ("transmitting to the owner at least one term of the offer to purchase the property based on the contact information.") In Triola (8), ads are for a closed system such as an e-signing room for someone already purchasing a property. Shaw, as admitted in the Office Action (p. 10) does not disclose transmitting at least one term of the offer to purchase the property based on the contact information via web advertisement.”  The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is important to note that the Shaw reference was previously cited for teaching the limitations of claim 2.  For example, ¶ 0065-0067, the Shaw reference discloses once the owner or potential owner is identified the processor presents the buyer’s offer to the owner of the item of interest, to an endpoint device of the owner.  For example, if the item of interest is a house, then the offer of $300,000 from the buyer will be presented to the owner. A notification message, e.g., an email, a text message, an automated phone message can be sent to the owner. The prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Therefore, the Examiner concludes the Shaw reference offer of $300,000 meets the claim limitation of one term of the offer to purchase the property. The rejections under 103 in view Shaw and Triola are being maintained.

Applicant further argues “With respect to claims 13, 15, 29 and 31, Applicant stated that Shaw does not disclose real estate agents at all (which is does not), and the purported motivation to combine with Klein, and hence the combination with Klein itself, is invalid at least because Shaw does not disclose real estate agents at all. Shaw should not be combined with Klein because it does not disclose real estate agents, and the purported motivation to combine is invalid. The alleged motivation (Office Action, p. 19) to combine is "to notify a user of identified agents closet [sic] in proximity to the property location," but there are no real estate agents in Shaw to begin with, so the alleged motivation does not make sense and is consequently invalid. Applicant respectfully submits that the combination of Shaw with Klein is made purely with impermissible hindsight of the present application.”  The Examiner respectfully disagrees.
	The Examiner asserts that the remarks above are arguing against the references individually, even though the Examiner relies upon Shaw, Triola, and Klein in rejecting claims 13, 15, 29, and 31.  As discussed in MPEP 2145 IV - one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. The Examiner finds Shaw teaches in at least ¶ 0023, 0030, 0063, a database that contains a listing of real estate properties along with information associated with owners of such real estate properties. The Examiner also finds that Klein teaches in at least ¶ 0025-0027 a database used to identify a plurality of real estate agents.  The identified real estate agents are displayed on a user interface along with the property data. As can be seen from the prior art both references are in Applicant’s field of endeavor of using property information to identify an owner or agent associated with the property which fairly suggests the claimed features were previously known in the prior art.  Applicant’s reply does not address the combination of teachings cited in the rejection. For these reasons, the Examiner maintains the combination of Shaw, Triola, and Klein teaches or suggests the recited “wherein the instructions further configure the processor to promote a contact information of a real estate agent from among a list of real estate agents” in claims 13, 15, 29, and 31.

Applicant further argues “With respect to this, the Response to the Arguments of the Office Action (p. 21-22), still does not allege that Shaw discloses anything about real estate agents, because it does not. The only attempted tie of Shaw to real estate agents is the unsupported claim that "[a] need existed in the art that would enable a potential homebuyer to select and work with real estate agents in which property of interest is located." (Office Action, p. 21-22). However, this is not stated to be relevant to homes that are not for sale, is not supported, no citation is given, and this is not supported in particular with respect to houses that are not on the market, especially involving automated electronic contact and transaction. Applicant submits that the claims are in condition for allowance, but if this rejection is maintained on this basis, Applicant respectfully requests that the Examiner cite the specific portion of a specific reference for clarity, pursuant to 37 C.F.R. §1.104(c)(2) and M.P.E.P. §707.07(i). Applicant notes that this alleged concept is the only alleged bridge, and an insufficient one regardless, between Shaw and real estate agents. Furthermore, an alleged need alone does not mean the solution itself is obvious; there is a need for a lot of concepts that are not known until an innovative solution is actually presented. Applicants respectfully submit that it is an unsupported leap from the alleged unsupported need above to "Therefore, one of our new skill in the art would have modified the system and method of Shaw to include the ability to promote a contact information of a real estate agent from among a list of real estate agents" (Office Action, p. 22) when the reference does not disclose anything about real estate agents to begin with. Applicant reiterates that Shaw should not be combined with Klein whereas Shaw does not disclose real estate agents at all.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains Applicant's the remarks above are arguing against the references individually, even though the Examiner relies upon Shaw, Triola, and Klein in rejecting claims.  The arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


With Respect to Rejections Under 35 USC 101
Applicant argues “Applicant respectfully traverses the 35 U.S.C. §101 rejections. Applicant respectfully submits that the alleged abstract idea to which the claims are alleged to be directed is incorrect. The Office Action (p. 3) states that it is directly merely to "facilitating real estate transactions including real estate information for a buyer
and making offers for purchase to a home owner...." However, this is not an accurate depiction of the present claims and ignores technological aspects of the claims. The alleged abstract idea as recited in the Office Action could be performed by a human; the present claims simply cannot. The alleged abstract idea does not mention the technology of finding an owner of a home, finding the owner's computer or mobile device and delivery an electronic advertisement directly to the device. Applicant respectfully reiterates that the claimed invention is not an abstract idea. The Office Action (p. 3) alleges that the claims are simply organizing a human activity, but it is not organizing a human activity at least because it is not possible for a human to perform the activity. Applicant also submits that a process should not be considered organizing a human activity when there is no possibility of humans being able to do the activity performed. For example, a human cannot identify a property owner's IP address from their physical address. A human cannot deliver an electronic message directly to the screen of an owner's computer. These capabilities provide, for example, the opportunity for easy and/or mass delivery instantaneously, a process a human cannot duplicate.” The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the remarks do not make the claimed invention any less abstract.  The Examiner has properly analyzed the claim limitations with respect to the abstract idea groupings under prong one of the two-part analysis, as the Examiner has identified the specific limitations in the claim that fall within the certain method of organizing human activity grouping enumerated in MPEP 2106.04(a)(2) - the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. 
Consistent with Applicant’s description of the claims (i.e., Spec. ¶ 0006-0009) the limitations describe a series of interactions that a potential buyer follows to contact a homeowner which results in the potential buyer extending an offer to the owner.  As such, the limitations may be reasonably characterized a commercial interaction (i.e., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) and managing personal behavior or interactions between people (i.e., social activities, teaching, and following rules or instructions) that fall within the certain methods of organizing human activity grouping of abstract ideas.  The Examiner notes in regards to the technology recited in the independent claims, the additional elements were addressed in step 2A prong 2 of the analysis.  For these reasons, the rejections under 101 are being maintained.

Applicant further argues “The Response to Arguments (Office Action, p. 24-25) argues that organizing a human activity can be between human and a computer. However, it does not address that a human activity cannot be an activity not possible to perform by humans, and M.P.E.P. §2106.04(a)(2)(II) does not stand for the proposition that organizing a human activity could possibly cover an activity not possible to be performed by humans. Applicant respectfully submits that this is not supported anywhere (nor cited) and logically does not make sense. The analysis of whether it is organizing a human activity (Response to Arguments, Office Action, 24-25) incorrectly attempts to minimize it to commercial interactions including advertising, marketing, by a potential buyer and managing personal behavior conducted by a potential buyer, but that significantly ignores that it is a sophisticated system that locates the location of an owner's mobile device or IP address from their physical address and sends a web advertisement directly to the device. The claims provide new capability with benefits and effects are not possible without the claimed recitations. The Office Action (p. 25) argues that novelty is not related to subject matter eligibility, but this fact is related to whether it is possible to be performed by a human activity and whether it is organizing a human activity. Additionally, the claims involve a concrete physical computer or data 
processing system performing numerous steps not found anywhere in the prior art, and is not directed to an abstract idea. A data processing system is a real-world physical machine.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and asserts the remarks above do not change the analysis. Claims can recite certain methods of organizing human activity even if they are claimed as being performed on a computer. As discussed in MPEP 2106.05(a) the courts have indicated, mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential) may not be sufficient to show an improvement in computer functionality. As such, a method for retrieving real estate information and automatically delivering an inquiry to purchase real estate is not improving the functioning of computer or any other technology. Additionally, merely adding generic computer components (with respect to  “a data processing system”, “a mobile computing device”, “a camera”, “a processor”, and “a memory storing instructions that, when executed by the processor”, “a database”, “owner’s computer”, “owner’s mobile computing device”) to perform generic computer functions does not automatically overcome an eligibility rejection. For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Applicant respectfully submits that the claims are certainly integrated into a practical application, and thus patentable (even if they were incorrectly deemed to be organizing a human activity). The claim limitations clearly recites a practical application. Furthermore, it is a practical application that may aspects of the claims are and have been applied successfully by Applicant of the present application, for example, with a working system with real users. This itself is literally a practical application. One definition of "practical" is "of or concerned with the actual doing or use of something rather than with theory and ideas." (Emphasis added). A working system is by definition a practical application. The Response to Arguments states that working system "is not recited in any of the claims," however, claim limitations are embodied in a working system (e.g., web advertisement delivery, automatic location of an owner's contact information, etc.). Applicants note that at least limitations such as It remains unaddressed in the Office Action (p. 26) how a working system could possibly not be a practical ("the actual doing or use of something") application.  Additionally, one specific evidence of a practical application is "an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field" (p. 55 of the 2019 Revised Patent Subject Matter Eligibility Guidance). Applicant respectfully submits that several of the limitations reflect improvement in the functioning of a computer or other technology or field, including for example, the delivery of a website advertisement directly to the computer or smart phone of the owner of a property initially identified only by the property address. Automatically identifying the IP address of an owner of a property just from the property owner's physical address is non-trivial technical activity. This provides the possibility for mass instantaneous delivery and liquidity to off-market property market.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts that applicant fails to mention any additional elements that integrate the exception into a practical application.  At best the remarks allege that “a working system” integrates the claim into a practical application, however, the additional elements identified in the analysis recite “a data processing system”, “a mobile computing device”, “a camera”, “a processor”, and “a memory storing instructions that, when executed by the processor”, “a database”, “owner’s computer”, “owner’s mobile computing device” and the Examiner concludes these claimed additional elements merely recite the words apply it with the judicial exception and merely use a computer as a tool to perform the abstract idea. See MPEP 2106.05 (b) & (f). As previously explained merely adding generic computer components to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008). Additionally, the features of (delivery of a website advertisement directly to the computer or smart phone of the owner of a property initially identified only by the property address. Automatically identifying the IP address of an owner of a property just from the property owner's physical address) certainly narrow how the abstract idea may be performed, it is clear that there are no improvements to the functioning of a computer or any other technology.  The features recited in the claim are described generically rather than with the specificity necessary to show how these components provide a concrete solution to the problem addressed in the specification. For these reasons, the rejections under 101 are being maintained.
 
Applicant further argues “In Response, the Office Action (p. 27) states that this is use of a computer "in its ordinary capacity for economic tasks." However, this capability is certainly not ordinary, and the Office Action has not cited, and cannot cite, where this was done before to demonstrate that it is ordinary. As discussed, this is a significant technological capability and an improvement in technology. With respect to the practical application, Applicant points to the Subject Matter Eligibility Examples: Abstract Ideas issued by the U.S.P.T.O. on January 7, 2019. On p. 17, the example claim is directed to notifications when medical records are updated, and is ruled by the PTO to be integrated into a practical application: "Step 2A-Prong 2: Integrated into a Practical Application? Yes. The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized 
format, automatically generating a message whenever updated information 
is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical 
application." Applicants respectfully submit that if that example claim is deemed to be a practical application, the present claims certainly are a practical application. 
The claim in this Example 42 is less of a technological advancement and easier to create than the present application. The claim in Example 42 is a conversion of data by a computer, and it is a practical application. Location of an IP address from a physical address and serving a web advertisement to a specific user device is significantly more complex and a technological advancement. It also involves conversion of data. 
In response, the Office Action states that the difference between the present application and Example 42 is that the present claims "lack[] any type of conversion," with the implication that "conversion" itself is the why Example 42 is patentable as a practical application. There is no citation, support or authority as to "conversion" being the reason Example 42 is a practical application, and no explanation why that would be the case. Furthermore, the present claims do perform conversion. They at least convert geographic location into a homeowner's contact information to enable delivery to the owner's specific device, a non-trivial technological feat. This is certainly not lacking "any type of conversion." Consequently, Applicant respectfully submits that, by the same unsupported rationale that Example 42 is a practical application due solely to "conversion," the present claims are also patentable as a practical application.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains Example 42 is not applicable to the pending claims.  It is not necessary for a claim under examination to mirror a training example claim to be subject matter eligible under the 2019 PEG.  Also, it is noted that the features upon which applicant relies (i.e., conversion) are not recited in the rejected claim.  In the instant case, the presence of “a camera”, “mobile computing device”, “a database”, “owner’s computer and/or mobile computing device” recited in the claim do not necessarily indicate a technical solution. At best the additional elements of the independent claims are using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)  which does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)   The claim describes steps for determining contact information of a homeowner and transmitting a communication to the homeowner.  The claim merely automates manual processes that may be performed by a potential homebuyer.  Although a computer may perform comparisons faster than a human could mentally using a computer to achieve a solution more quickly is not sufficient to show an improvement in computer technology. For these reasons, the rejections under 101 are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629